This appeal brings before this court for consideration a final decree of the court of chancery advised by Advisory Master Campbell, dated October 20th, 1937, by which decree the defendant-appellant is required to pay to the complainant-respondent $16.25 semi-monthly for her separate support and maintenance, and in addition thereto, the defendant-appellant is required to pay to the complainant-respondent, or her solicitors, a counsel fee of $300, the decree being a lien against all real and personal property of the defendant-appellant within the State of New Jersey.
We have carefully examined the evidence, in the light of the arguments of counsel, and find that such evidence amply justifies the decree, and it is accordingly affirmed, without reference to the opinion below, with costs to the respondent.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 15.
For reversal — None. *Page 237